This is an original proceeding in Quo Warranto to test the validity of the inclusion of co-relator's lands described in the information within the City of Coral Gables, Florida, under legislative Acts.
The relief is sought upon allegations to the effect that co-relator's lands are located so remotely from all city improvements and municipal benefits and from settled and inhabited portions of the municipality as to render the inclusion of such land a violation of co-relator's constitutional rights.
Answer was filed and the case now comes before us on motion for issuance of writ of ouster, the answer notwithstanding.
I think the allegations of the information are sufficient to make a prima facie case warranting the relief prayed under the rules enunciated in the opinions and judgments of this Court in the cases of State, ex rel. Davis, v. Lake Placid, 109 Fla. 419,  147 So.2d 468; State, ex rel., v. City of Stuart, 97 Fla. 69,  120 So.2d 335; State, ex rel., v. Largo, 110 Fla. 21,149 So.2d 420.
The allegations of the answer interposed are, I think, insufficient and set up no defense to the exclusion of co-relator's property from the corporate limits of the City of Coral Gables.
The question as to whether or not the City may continue to levy and collect taxes on this particular property insofar as the same may be required to be levied against that property to produce a fund to pay principal and interest on bonded indebtedness created without objection on the part of the landowner while the lands were included within the *Page 495 
City of Coral Gables, could not here be adjudicated because the rights of bondholders or the holders of other municipal obligations so created are not at issue in this case.
ELLIS, J., concurs.
                          ON REHEARING.